 FIELDSTON AMBULANCE & MEDICAL SYSTEMSFieldston Ambulance & Medical Systems, Ltd. andJoseph Franqui and Edward Mitchell and Local531, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of Amer-ica, Party in Interest. Cases 2-CA-15349 and 2-CA- 15350May 14, 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINSAND MURPHYOn February 14, 1979, Administrative Law JudgeThomas R. Wilks issued the attached Decision in thisproceeding. Thereafter, the General Counsel filed ex-ceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge and hereby or-ders that the Respondent, Fieldston AmbulanceSystems, Ltd., New York, New York, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order, except thatthe attached notice is substituted for that of the Ad-ministrative Law Judge.I In the absence of exceptions thereto, we adopt, proforma, that portion ofthe Administrative Law Judge's recommended Order requiring the Respon-dent to reimburse employee Franqui for dues withheld prior to Franqui'sexecution of a checkoff authorization.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT deduct union dues from the payof employees who have not executed checkoffauthorizations.WE WILL NOT discriminate against any of ouremployees by denying their coverage under thecollective-bargaining agreement with Local 531.International Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America,and by otherwise refusing to grant employeeswage increases and/or other employment bene-fits because they are not members of the Union.WE WILL NOT in any other manner interferewith, restrain, or coerce employees in the exer-cise of their right to self-organization, to formlabor organizations, to join or assist the above-named Union or any other labor organization, tobargain collectively through representatives oftheir own choosing, and to engage in other con-certed activities for the purpose of collective bar-gaining or other mutual aid or protection or torefrain from any or all such activity.WE WIL offer Joseph Franqui and EdwardMitchell immediate and full reinstatement totheir former jobs or, if those jobs no longer exist,to substanially equivalent positions withoutprejudice to their seniority or any other rights orprivileges previously enjoyed, and WE WILL makethem whole for any loss of earnings they mayhave suffered as a result of the unlawful discrimi-nation against them, with interest.FIELDSTON AMBULANCE & MEDICAL SYS-TEMS, LTD.DECISIONSTATEMENT OF THE CASETHOMAS R. WILKS Administrative Law Judge: Pursuantto unfair labor practice charges filed by Joseph Franqui andEdward Mitchell, individuals, a hearing in this matter washeld upon a consolidated complaint issued by the RegionalDirector and an answer filed by Fieldston Ambulance &Medical Systems, Ltd. (Respondent).'Upon the entire record, including my observation of thedemeanor of witnesses and consideration of briefs I makethe following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent is a New York corporation engaged in pro-viding ambulance and related services in New York, NewYork. All parties agree and I find that Respondent is anemployer engaged in commerce within the meaning of Sec-tion 2(2), (6), and (7) of the Act.11. THE UNIONLocal 531, International Brotherhood of Teamsters,Chauffeurs. Warehousemen and Helpers of America, hereinI On motion of the General Counsel a portion of the complaint dealingwith an alleged discriminatee. Luis Rodriquez, was dismissed.242 NLRB No. 34185 DE[CISIONS OF NATIONAl. LABOR RELATIONS BOARDcalled "Union," is a labor organization within Section 2(5)of the Act.111. 11ft NIAIR LABO()R PRA( II( tSThe Union is the statutory representative of an appropri-ate unit of Respondent's full-time and regular part-time em-ployees at its New York facility, excluding office clericalemployees, salesmen, guards. professional employees, confi-dential employees, and all supervisors as defined in the Act.The Union entered into two successive collective-bar-gaining agreements with the Respondent. The initial con-tract was in existence from May 1974 through May 1977.The second and current agreement runs from May 1977through January 31, 1979. The contract contains a union-security proviso whereby employees are to become unionmembers on the 31st day of employment. The parties stipu-lated that employees need not become members of theUnion before they are entitled to contractual benefits underthe contract.The General Counsel alleges in the complaint asamended and in part in the brief that: (I) Respondent de-ducted union dues from the paychecks of Joseph Franquiand Edward Mitchell before they had executed dues-check-off authorizations, in violation of Section 8(a)( 1) and (2) ofthe Act: (2) Respondent paid Franqui and Mitchell at low-er rates than other unit employees because Franqui andMitchell were not union members, in violation of Section8(a)(l) and (3) of the Act: (3) Respondent refused to pay'Franqui and Mitchell the holiday rate set forth in the col-lective-bargaining agreement because they were not unionmembers, in violation of Section 8(a)( I) and (3) of the Act:and (4) Respondent discharged Franqui and Mitchell be-cause they' sought the assistance of the Union in resolvingtheir dispute with Respondent over matters of wages andscheduling of hours of work, in violation of Section 8(a)( 1)and (3) of the Act.Sylvia Kann is a co-owner of Respondent and an admit-ted supervisor. Part of' her duties involve the dispatching ofambulances to and from St. Luke's Hospital. where she isstationed. Respondent maintains its garage at about 15minutes travel time from that hospital. Lanning Kann, Sr..son of Sylvia Kann. is the president and chief operatingofficer of the Respondent. Rick Richardson, while em-ployed by Respondent until mid-October 1977. held the po-sition of dispatcher at the garage and admittedly was a su-pervisor within the meaning of the Act and, thus, an agentof the Respondent at all times material during his employ-ment.Joseph Franqui obtained his employment with Respon-dent pursuant to the recommendation of Richardson, whowas a friend of Franqui's mother, Rudene Franqui. He wasconsidered by Richardson as a godson. Franqui was hiredas a helper on June 15, 1977 (all dates herein are 1977).Several weeks later, he also assumed the duties of an ambu-lette driver. Franqui was hired at a rate of $125 per weekand was told by Richardson that he would be raised to $138when he assumed the duties of a driver. However, Franquireceived no raise until September 12. the date upon whichunion dues commenced to be deducted from his paychecks.Franqui did not in fact join the Union or authorize anydeductions of dues until October 5.Edward Mitchell applied for a job in an interview withSylvia Kann in June. She referred him to Richardson.Mitchell commenced employment on July 26 as a helperand ambulette driver. Mitchell was told by Richardson thathe was to start at a rate of $125 per week, and that after 30days he would receive a wage increase to $135. Mitchellreceived no wage increase until October 3 despite his driverduties. He testified that he joined the Union and authorizeddues deductions in the week ending October 10. Union dueswere deducted from Mitchell's pay on or about October 3.The collective-bargaining agreement then in effect pro-vided for a wage rate of $128 for the first 30 days of em-ployment, and $138 a week thereafter, for helpers andambulette drivers.In August, Franqui and Mitchell registered for an emer-gency medical technician training course which was to beheld on Tuesday and Thursday evenings from September20 through December. They notified Respondent of theirenrollment and attempted to have Richardson modify theirschedules so that they might be able to leave work earlieron those days to attend the course without any loss of work-time. Respondent's attempts to accomodate them provedunsatisfactory. They testified that their work schedules wereultimately reduced in order for them to attend the course,and that their wages were adversely affected.On October II, Franqui. Mitchell. Rudene Franqui. andFrank Vanderpool, a friend of the Franqui family, paid aspontaneous visit to the union offices where they met withunion officers Biasucci and Kranitz. The employees setforth their complaints regarding their past wage rate differ-ential and scheduling problems. By happenstance, LanningKann was present at the union office in another room toresolve a dispute between Respondent and the Union con-cerning an alleged nonpayment of certain benefit fundsowed by Respondent to the Union. Biasucci and Kranitzhad interrupted their discussion with Lanning Kann in or-der to talk to these employees of Respondent who suddenlyappeared on the scene. After listening to these employees,Biasucci summoned Kann to discuss the matter with thesevisitors. Kann listened to their complaints and, according tothe uncontradicted and credible testimony of GeneralCounsel's witnesses, responded by demanding to know whythey had come to the union offices and further admonishedthem that their problem could have been resolved else-where. Mitchell and Franqui asserted that appeals previ-ously made to Sylvia Kann, to Richardson, and to theunion steward at the garage were unavailing. Kranitz re-ferred to contractual provisos concerning outside trainingcourses. Ultimately', Lanning Kann agreed to reimburseFranqui and Mitchell for lost wages and after some initialresistance he also agreed to work out an accomodation as totheir work schedule. Kranitz told the employees to reportfor work the next day.Lanning Kann testified that his commitment to resolvingthe complaints of Franqui and Mitchell was made in"vague" terms All other participants to that meeting, in-cluding Krantiz. who was called as a Respondent witness,testified that a commitment was indeed made and I so find.If there was anything vague about it, it was kept withinKann's mind as he decided to return to his office and "lookinto" the matter and "get all the facts" and "investigate."He then ordered Richardson to terminate Franqui and186 FIELDSTON AMBlI.ANCE & MEDICAL SYSTEMSMitchell, shortly after his return to the office. According toRichardson's uncontradicted and credible testimon. l.an-ning Kann returned from the meeting and told him that hehad been at the union office at a meeting with Franqui andMitchell and had received a "lot of static." that Franquiand Mitchell were "screwing up the whole thing. Get rid ofthem," he said, adding that he could not deal with it. andthat there was a "whole lot of hassle with the Union."Lanning Kann admittedly ordered Richardson to termi-nate Franqui and Mitchell and further ordered Richardsonto tell them that it was because of a lack of work.On October 12. Franqui and Mitchell reported for workand encountered Sylvia Kann, who told them in the pres-ence of Richardson and upon Richardson's confirmationthat there was no work for them that day. Later, after theyhad returned home, Richardson telephoned Franqui andtold him that he was laid off because of Respondent's "fi-nancial problems" and because his school attendance wascausing confusion in the scheduling. Mitchell was alsocalled and informed that he was laid off because of "finan-cial problems." Both were told to turn in their uniforms.On October 13, Mitchell and Franqui returned their uni-forms and encountered Richardson, who showed them let-ters addressed to them, copies of which he promised were tobe forwarded to them later. The letters stated that theywere laid off for economic reasons and that they were goodemployees. Richardson told Franqui that he had gottenRichardson "in trouble" and caused a "mess." They neverreceived those letters.On October 25, a meeting was held at the union officewith Franqui, Mitchell, William Martin, an attorney andfriend of Mitchell's, Biasucci, Kranitz, Lanning Kann, andSylvia Kann. The terminations were discussed, and theKanns asserted for the first time to the employees that theywere discharged, according to Sylvia Kann because ofMitchell's alleged tardiness of 17 occasions and Franqui'stardiness of 15 occasions as well as the assertion that Fran-qui had only been hired as a summer employee upon theunderstanding that he was to attend medical school. Thelast assertion was greeted with laughter by Rudene Fran-qui.Lanning Kann testified that when he returned from theOctober II meeting at the union offices, he engaged in aninvestigation. He was asked in direct examination just whathe investigated, and he testified as follows:A. Well, I was told at the Union office that I hadrefused to make any shift changes so that these gentle-men could go to school. I was aware that I was notrequired to do this because of the positions they held.But in looking through the records I had found that Idid make a shift change, and these gentlemen did notshow up for their shift that they were changed to. Andthey showed up, but they were about an hour and ahalf or two hours late. That in conjunction with thefact of stealing of time, which is grounds for automaticdismissal, and the basis that I was being pulled on thecarpet for going as far as I could to give them everybenefit I could, I just felt it was wrong for them tocontinue employment with me.Q. You said you were being pulled on the carpet.Who was pulling you on the carpet?A. Well, I was at the Union and the next thing Ifiound out I was the bad guy. I was the one whowouldn't give them time off to go to school. and Iwasn't paying them proper wages, and I was being anemployer with bad faith. so I investigated that matter.Thus, Lanning Kann clearly admitted that one of thebases for the discharge of Franqui and Mitchell was theirengaging in concerted activities protected by the Act: i.e.,the seeking of the assistance of the Union and the presenta-tion of complaints concerning working conditions. l.anningKann's testimony with respect to the other bases is inconsis-tent. shifting, improbable. and accompanied b a hesitantand unconvincing demeanor.An abortive attempt was made in his testimony to estab-lish an economic basis for the layoffs: i.e., business wasdown. This was supported only with his testimony that thedoctors usually take summer vacations which extend untilThanksgiving holiday. He did not testitly, however. that hu-man beings suspend the need for all hospital transportationduring that incredibly excessive holiday period. Respondentstrongly resisted efforts b counsel for the General Counselfor the production of documentary evidence concerningthat period of time on the contention that a downturn inbusiness profits was not its defense. Lanning Kann did notexplain why he hired Franqui and Mitchell in June andJuly if business was supposedly at that time in a seasonaldecline. He did not explain why he kept them on the pay-roll almost until the end of the slack period and then laidthem off when the resumption of business was supposedlynearly at hand. Finally. LIanning Kann admitted that eco-nomics played only a small part, i.e., "25 percent," and thenconceded that he would have discharged Franqui andMitchell in any event.The assertion at the October 25 meeting that Franquiwas hired as a temporary part-time employee is palpablyunbelievable. He was not a part-time employee because hein fact worked on a full-time basis. I credit Franqui's testi-mony that he was never told that his tenure was in any wayqualified. In this respect, he was corroborated by Richard-son. I discredit Lanning Kann's testimony that upon Fran-qui's hire he had scribbled "Hired for summer help" on thejob application form in June. He failed to testify that heever informed Franqui or Richardson that Franqui was atemporary summer employee. At the October II meeting,he did not raise any argument that there was no point inadjusting the fall work schedule of an employee who washired to work for only the summer, a supposedly slow sea-son. Clearly, Lanning Kann was initially concerned aboutwhat he perceived as a disruption-a training course thatlasted through December--and whatever he ma) haveoriginally had in mind for Franqui's tenure, he had by Oc-tober I assumed a stance toward Franqui as a permanentemployee.With respect to the allegation of tardiness, L.anningKann's first reference to tardiness came within the contextof his investigation which was admittedly prompted by theemployees' union activities: i.e., the presentation of com-plaints concerning working conditions with the assistanceof the Union. At that time. Lanning Kann purportedly sud-denly realized that he had alread, accommodated the em-187 DECISIONS OF NATIONAIl LABOR RELATIONS BOARDployees and that they had abused his efforts hb coming intardy on the schooldays.The employees' testimony is far more credible. SylviaKann did not contradict testimony that Franqui andMitchell had continuing complaints as to the schedule.Lanning Kann admittedly took an initial position that hewas not obliged to accommodate them. He did not contra-dict testimony of Vanderpool that he made arguments atthe October I meeting about the disruptive nature of amodified schedule, and that he stated that he was running abusiness, not a place for people to attend school. That hewould have taken such a position. forgetting that he hadalready recently acceded to the schedule change, is highlyimprobable and, within the entire context of this case, un-believable. Moreover, the documentary evidence supportsthe testimony of Franqui and Mitchell that they did notwork on schooldays after an initial period wherein they at-tempted to comply with their work schedule and arrive atthe school after their class has started. I credit them thatany accomodation to them was in the form of an involun-tary reduction of their workweek by the elimination ofTuesday and Thursday work assignments.As to the assertion of tardiness raised by Sylvia Kann atthe October 25 meeting, i.e., 17 occasions for one employeeand 15 occasions for the other, Lanning Kann made nosuch reference in his testimony describing his October I I"investigation." He testified in that regard to a tardiness ofseveral hours on the schooldays after the supposed pre-Oc-tober I 11 accommodation. This would have occurred on orabout October 4. He then testified that Franqui and Mitch-ell were so tardy on that date that they did not even reportat all. If they did not report at all they would not have beenmerely a couple of hours late. His only other reference totardiness is that which supposedly occurred after the com-mencement of the start of the training course on September20 and which led up to the accomodation on the school-days; i.e., on or about October 4. With respect to the Octo-ber 25 meeting, he testified that he gave as the reasons forthe discharge the falsification of timecards and the depres-sion in business. Unlike Sylvia Kann. Lanning Kann at thatmeeting referred to no other tardiness. Kranitz testified thatthe excessive tardiness issue was, indeed, also raised butthat he objected that tardiness was not a valid issue becausethe Respondent had never previously notified the employ-ees of such allegation. Therefore, he initially refused to re-view the timecards which Respondent proffered to him atthe October 25 meeting. Kranitz testified that later he did infact review the timecards and concluded that the employeeswere indeed excessively tardy. However, this assumes thatthe employees had a fixed starting time. I credit the uncon-tradicted testimony of the employees that their startingtimes varied from day to day based upon word received bythem on the telephone from Sylvia Kann or Richardson asto the precise time they were to report for work. I thereforeconclude that the variance in starting times reflected in thetimecards is meaningless with respect to whether or notthey were excessively tardy. In any event, the overall at-tendance record of the two employees was not raised untilOctober 25, and was not reviewed by Lanning Kann in hisOctober I I investigation, and the employees were neverpreviously warned about tardiness. I finally credit their tes-timony that they were not, in fact, excessively tardy. As tothe alleged tardiness that occurred on or about the date ofthe pre-October II accomodation. it would have occurredon or about October 4, and even if it did occur, it wasobviously condoned by October II.With respect to the allegation that Franqui and Mitchellhad falsified timecards, Lanning Kann testified that duringhis October II "investigation" he considered the "stealingof time" to be so serious as to constitute grounds for "auto-matic dismissal." Yet. Kann testified that he was aware asearly as the end of July that Richardson was permittingFranqui and Mitchell to remain "on the clock" at timeswhen there was no work and at times when they were idlingaround the garage. Kann testified that some employeescomplained of favoritism toward Franqui and Mitchell inthis regard and that he then instructed Richardson to sendthem home after he. Kann, discovered them idling. Kannsaid nothing to Mitchell and Franqui then or at any laterthem, and he next raised the matter at the October 25 meet-ing.Kann testified that he told Richardson on October I totell Franqui and Mitchell that they were laid off for lack ofwork because he was not able to prove the allegation ofmisconduct "in court." and furthermore, he did not wish tocause them to be disqualified for unemployment compensa-tion. He also testified that at the October 25 meeting he hadraised the allegation of timecard falsification. Franqui,Mitchell. and Rudene Franqui testified that there was nosuch reference to the timecard falsification issue at the Oc-tober 25 meeting. Kranitz testified that some time beforethe October 25 meeting, he telephoned Lanning Kann andasked the reason for the termination of the two employeesand that Kann told him that they had engaged in "hankypanky." i.e.. failure to clock out while idling at the garage.but that Kann also said he could not prove it. Kranitz saidthat he sent a representative of the Union to investigate andthe representative reported back that some "people" at thegarage informed him of the truth of the allegations. He didnot know the identity of the "people." despite the fact thatin earlier testimony on direct examination, he said it wasthe steward who so informed him. Kranitz testified that henever subsequently raised the issue with Franqui andMitchell because he also could not prove it. He testified asto the October 25 meeting and although he referred to thetardiness discussion, he made no reference to the timecardfalsification as an element of that discussion.Thus, as of October 1 I, there is no evidence that Franquior Mitchell was ever warned or reprimanded in regard toidling when clocked in. It appears from Kann's testimonythat Richardson was aware of it. There is no evidence thatFranqui and Mitchell were ever warned by Richardson inthis regard or that they had acted without his knowledgeand approval. Richardson was clearly their supervisor. Iconclude that as of October I I., Lanning Kann had uncov-ered nothing new with respect to the timecard conduct, andthat even if the two employees did engage in conduct asalleged it was condoned by Lanning Kann as of October I I,until he was confronted with the employees' grievances.There is also inserted in Lanning Kann's confusing, in-consistent, and convoluted testimony regarding the basesfor the discharge the suggestion that another basis was thatthese employees' request for a change in shift schedule toaccommodate a training course would cause them to be188 FIEI.DSFON AMBULANCE & M)I(AL SYSTEMSgiven undue preference oer other emploees and woulddisrupt the schedule. This testimony is inexplicable in viewof his almost simultaneous testimony that he did in factaccommodate the emploees in such request prior to Octo-ber I I.Kann also admitted that when he discussed the mat-ter on Octohber I I. Kranitz told him something of which hetestified he was already aware: i.e.. "I was required to sendor to allow men time to go to school as per our Unionagreement."' Thus. Respondent had contractually com-mitted itself to the easibilit' of adjusting its schedules. Re-spondent offered no evidence as to how an accommodationin this instance would have been so disruptive that its onlcourse of action was discharge. Finally. Lanning Kanncould have simply refused the request without recourse todischarge. It is my conclusion that this final factor wasmerely raised as a make-weight argument conjured up inthe midst of Kann's confusion on the witness stand, Thatconfusion was manifest in his demeanor as well in his testi-mons and. thus. rendered him a most unreliable witness.I conclude that the only cause for the discharge of JosephFranqui and Edward Mitchell was their union actiities:i.e.. seeking and obtaining the aid of the Union in the pro-cessing of their complaints concerning wages. terms. andconditions of employment. All other causes advanced bhRespondent are pretexts and do not rise to the dignit ofjustifiable business reasons. Assuming that justifiable busi-ness reasons did exist for the discharge prior to October I I.Respondent almost by his own admission would not haveconsidered them had it not been foir the union activit.Thus, had it not been for the union activities. Mitchell andFranqui would not have been discharged.ConclusionsI. The deduction of union duesRespondent from on or about September 12 to on orabout October 5 deducted union dues from Franqui's payprior to his union membership and in the absence of anyauthorization by him. By such conduct, Respondent vio-lated Section 8(a)(1) and (2) of the Act in that such conductgave unlawful support and assistance to the Union. Pros-pect Gardens of Norwalk, Inc., 177 NLRB 136. 140 (1969):Hope Industries, Inc., 198 NLRB 853 (1972): Howard Cre-ations Inc.. 212 NLRB 179 (1974): Jo-Jo ManagementCorp. dhb/a Glorias Manor Home for Adults. 225 NLRB1133 (1976).As to the deduction of dues from the pay of Mitchell, theevidence does not clearly establish that such deduction pre-ceded his execution of a written authorization which, ac-cording to his testimony. he made some time during theweek ending October 10.2. Disparity of wages based on union membershipThe General Counsel has adduced evidence that demon-strates that Franqui and Mitchell were granted wage in-creases at the time dues were deducted from the paychecks' He qualified this by inierpreling the contract to give a preference toambulance personnel "over and above people who are working on invalidcoaches." Presumably he was referring to the ambulettes which were drivenby Franqui and Mitchell as invalid coaches. but he did not clarify this point.of' both employees. However, with respect to Franqui. hedid not become a union member at that time. Nevertheless.the General Counsel argues that it must be inferred thatwage increases were contingent upon union membership.Lanning Kann's explanation for the delay in wage increasesis not convincing: i.e.. that an outside clerical service had inearly October improperly calculated and implemented thecollective-bargaining agreement which was to have been ef-fective as of May. He testified that the error affected onlynew employees and was not brought to his attention untilthe October presentation of grievances. From his testimonyapparently all other employees therefore were receiving theappropriate wage increases provided by the recent contract.Why Franqui received an increase as of September 12. amonth in advance of the supposed discovery of the error.was in no way explained. However. neither of the employ-ees was told that his wage increase was delayed because hewas not a union member. Franqui was told that he wouldreceive raise when he assumed a driver's duties. Yet. hewas not given a raise despite his driving duties. Mitchellwas told when he was hired that he would receive a raiseafter 30 days of employment. When Mitchell subsequentlycomplained to Richardson. he was referred to Sylvia Kannwho instructed him to write the word "drier" on his time-card. He did so but still did not receive a raise despite hisdriver duties. Indeed, the contract itself contains a union-security clause requiring union membership on the 31st dasof employment of new drivers. However, there is no evi-dence that this proviso was entforced by the Union or Re-spondent with respect to Franqui and Mitchell.Richardson's conduct is illuminating. On or about Sep-tember 6. Richardson told Joseph Franqui and Rudene onseparate occasions, in answer to their inquiries, that newemployees were not entitled to union membership untiltheir 90th day of employment. In fact. union dues werededucted for the two employees on or about their 90th dayof employment. Franqui did not in fact join the Union onSeptember 12, but he assumed that union membership wasconferred upon him on that date because union dues werethen and thereafter deducted. As noted above, he did notapply for nor did he execute union membership or duesdeduction authorization until October 5. However. the Re-spondent by deducting dues was in effect treating Franquias though he had joined the Union. There is no rationalbasis upon which to conclude that wage increases dueFranqui and Mitchell pursuant to the contract and, indeed,promised to them were delayed other than because theywere not considered to be union members. The reasons of-fered to them by Sylvia Kann and the excuse tendered byLanning Kann at the trial are inconsistent and palpablyfalse. The natural consequence of Respondent's conductwas to convey to the employees that they would not receivecontractual benefits granted to other employees unless the)were members of the Union. Thus. Respondent by its con-duct. if not by its intent, unlawfully encouraged unionmembership and discriminated against Franqui and Mitch-ell in the terms and conditions of their employment becauseof their nonunion membership in violation of Section8(a)(1) and (3) of the Act. Compare Go nor .N'ews Compatn.Inc. ..N'.L.R.B.. 347 U.S. 17 (1954): Rockawal' .\'es.x Sup-pl, Cotlamnv. Inc., 94 NLRB 1056 (1951).189 I)-C(ISIONS OF NATIONAL LABOR RELATIONS BOARD3. The refusal to pas holiday rateThe evidence in the record indicates that the holiday rateof pay was not paid to Franqui on Labor D)ay. However,the contract sets forth the extra pay for holidays is to bepaid to all employees after the completion of 90 days ofemployment. It is not qualified as to union membership.There is no evidence that other employees who were unionmembers received such benefit prior to their 90th day ofemployment. As Franqui had not completed his 90th day ofemployment, he was not entitled to extra pay for work per-formed on Labor Day. The General Counsel does not arguein his brief that the failure to pay Franqui extra pay forLabor Day constitutes a violation of the Act. I concludethat it does not and I find no violation with respect to thatallegation of the complaint.4. The dischargesInasmuch as I have concluded that Respondent dis-charged Franqui and Mitchell on October II because theypresented their grievances concerning wages and terms andconditions of employment with the assistance of the U nion,I find that Respondent violated Section 8(a)(l) and (3) ofthe Act.Upon the basis of the above findings of fact. and uponthe entire record in this case. I make the following:CON( LUSIONS OF I.AWI. Respondent is an employer engaged in commercewithin the meaning of Section 2(2). (6). and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. By its conduct set forth in section I. above, the Re-spondent has engaged in and is continuing to engage inviolations of Section 8(a)( 1), (2). and (3) of the Act.4. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.Tint RtMi)YHaving found that Respondent violated Section 8(a)(1).(2), and (3) of the Act. I will recommend that Respondentbe ordered to cease and desist therefrom and take certainaffirmative action designed to effectuate the policies of theAct.Respondent contended at the hearing that EdwardMitchell was offered reinstatement at the October 25 meeet-ing. According to the testimony of General Counsel's wit-nesses. whom I credit, Lanning Kann merely indicated thathe would consider reinstatement. Kann's own testimony fellshort of demonstrating that a clear, unequivocal, and un-conditional offer of reinstatement was made. Cf. KenstonTrucking Companvy Inc., et al., 223 NLRB 502 (1976). Ac-cordingly. the order should require Respondent to offerJoseph Franqui and Edward Mitchell immediate reinstate-ment to their former or substantially equivalent jobs with-out prejudice to their seniority or other rights and privi-leges, and to make them whole for any loss of earnings theymay have suffered as a result of the discrimination againstthem and the unlawful deduction of union dues from thepay of Franqui. Any backpay found to be due shall becomputed in accordance with the formula set forth in F. W.Wioolworth Compan'v, 90 NLRB 289 (1950), and FlordiaSteel Corporation, 231 NLRB 651 (1977),1As I have found that Respondent has unlawfully assistedthe Union by checking off dues without benefit of a signedcheckoff authorization from employee Franqui. I shall rec-ommended that it be ordered to cease and desist from ren-dering such assistance and support to the Union.In view of the nature of the violations herein, it will befurther recommended that Respondent be required to ceaseand desist from infringing in any other manner upon therights guaranteed employees by Section 7 of the Act.On the basis of the foregoing findings of fact. conclusionsof law, and the entire record herein, and pursuant to Sec-tion 10(c) of the Act. I hereby' issue the following recom-mended:ORDER4The Respondent, ieldston Ambulance & Medical Sys-tems. I.td.. New York, New York, its officers. agents, suc-cessors. and assigns, shall:1. ('ease and desist from:(a) Rendering assistance to l.ocal 531. InternationalBrotherhood of Teamsters. ('hauffeurs, Warehousemen andHelpers of America. by deducting union dues from the payof employees who have not executed checkoff authoriza-tions.(b) Discriminating against any of the employees by de-nying them coverage under the collective-bargaining agree-ment with the above-named Union and by otherwise refus-ing to grant employees wage increases and/or otheremployment benefits because such employees are not mem-bers of the Union.(c) Discouraging membership in or activity on behalf ofthe above-named Union or any other labor organization, ordiscouraging concerted activities engaged in for employeesmutual aid or protection, by discharging or otherwise dis-criminating against employees in any manner with regardto their rates of pay. wages, hours of employment, tenure ofemployment. or any term or condition of employment.(d) In any other manner interfering with, restraining, orcoercing employees in the exercise of their right to self-organization, or to join labor organizations, to join or assistthe above-named labor organization or any other labor or-ganization. to bargain collectively through representativesof their own choosing, and to engage in other concertedactivities for the purpose of collective bargaining or othermutual aid or protection, or to refrain from any or all suchactivities.2. Take the following affirmative action which is deemednecessary to effectuate the policies of the Act:(a) Offer Joseph Franqui and Edward Mitchell immedi-ate and full reinstatement to their former jobs or, if thoseSee, generally. Isis Plumbing & Heating (C,.. 138 NLRB 716 (19621.In the event no excepilns are filed as provided by Sec. 102.46 of theRules and Regulalions of the National abor Relations Board. the findings.conclusions. and recommended Order herein shall, as provided in Sec 102.48of the Rules and Regulations, be adopted hb the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaised for all purpioses.190 FIELDSTON AMBULANCE & MEDICAL SYSTEMSjobs no longer exist, to substantially equivalent positions,without prejudice to their seniority or other rights andprivileges, and make them whole for any loss of earningsthey may have suffered by reason of the discriminationagainst them and the unlawful deduction of dues from thepay of Joseph Franqui in the manner set forth in the sectionof this Decision entitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents for examination and copying, all payrollrecords, social security payment records, timecards, person-nel records and reports, and all other records necessary toanalyze the amount of moneys due under this Order.(c) Post at its Inwood Avenue, New York, New York,facility copies of the attached notice marked "Appendix."'I In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a JudgmentCopies of said notice, on forms provided by the RegionalDirector for Region 2, after being duly signed by its autho-rized representative, shall be posted by Respondent imme-diately upon receipt thereof and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, or coveredby any other material.(d) Notify the Regional Director for Region 2. in writ-ing, within 20 days from the date of this Order, what stepshave been taken to comply herewith.IT IS FURTHER ORDERED that so much of the complaint asalleges unfair labor practices not found herein, be dis-missed.of the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board"191